DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed on 06/17/2022 has been entered. As directed by the amendment: Claims 1, 4, 8, 15 and 18 are amended. Claims 5 and 7 are cancelled. Claims 19 – 22 are newly added. Thus, claims 1 – 4, 6 and 8 – 22 are currently pending. Applicants Remarks/Arguments regarding the Non-Final Rejection dated 01/06/2022 has been fully considered (please see “Response to Arguments” section) and the following Final Rejection is made herein.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19, 21 – 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding New claims 19, 21 and 22, these claims each recite “…the third vibration frequency is audibly detectable.” and the specification recites “… the third vibration frequency is clearly audible.” (page 3, line 30 – 31) “… an audible sensation not unlike a beat-frequency can be heard.”  (Page 11, line 5), “Audibly it sounds like a form of warbling or a series of short loud and soft sounds of the same pitch.” (page 11, line 8 – 9) and “the audible volume increases while the rate of warbling frequency decreases, becoming zero at resonance (or harmonic).” (page 11, line 13 – 14) and it is not clear what the term “audibly detectable” means. As the term “audibly detectable” could mean any vibrational frequency detected by a sensor/a transducer or can be heard by a human ear.  Thus, the term “audibly detectable” does not particularly point out the subject matter, as one of ordinary skill in the art would not be reasonably apprised as to whether detection via mechanical/electrical means is included or excluded from the scope of the claim.  Rendering the claim indefinite. Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 – 4, 6 and 19 – 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bailey et al. (US 2009/0007996 A1), herein after called Bailey, in view of Rifovich et al. (RU 2424885 C1) and herein after called Rifovich.
Regarding claim 1, Bailey discloses a method for minimizing weld distortion in a weldment during arc welding (a method of vibrating a material during a material formation (welding or electro-spark deposition) to distribute stresses associated with the particular formation process and reduce/eliminate cumulative stresses and minimize porosity, which can lead to cracks and other defects in the material, (0011, 0012)) the method comprising: applying a first vibration frequency using a first vibrator having a first axis of rotation in a first force direction to a weldment or a welding fixture to which the weldment is attached (applying a first vibrational frequency using a first vibrator 102 in a first oscillation direction to substrate 101, (0016, FIG.1)), wherein the first force direction is perpendicular to a weld seam on the weldment (the oscillation from vibrator 102 is in the X-axis direction  that is perpendicular to the side of substrate 101 in the Y-axis direction, (0016, see FIg.1) further, Bailey also discloses vibrations can be applied at a plurality of locations and in a variety of orientations (0016) wherein a surface-normal vibrations (perpendicular to the target surface 20 are utilized ( 0018 and see FIG.2)); applying a second vibration frequency using a second vibrator having a second axis of rotation in a second force direction to the weldment or the welding fixture to which the weldment is attached (applying a second vibrational frequency using a second vibrator 103 in a second oscillation direction to substrate 101, (0016, FIG.1)), wherein the first and second vibration frequencies are different and are selected to generate a third vibration frequency in the weldment or welding fixture (each vibrations are selected to have a different, non-harmonic frequency and a different direction of oscillation, wherein the resulting cumulative force vector generates a semi-random movement of the material (a third vibration), (0016)), wherein the second force direction is perpendicular to the first force direction (the second oscillation applied by the second vibrator 103 is in the Y-axis direction which is perpendicular  to the first oscillation applied by vibrator 102 in the X-axis direction, (0016, FIG.1)) and perpendicular to the weld seam on the weldment (the oscillation from vibrator 103 is in the Y-axis direction is perpendicular to the side of  substrate 101 in the x-axis direction, (0016, see FIg.1) further, Bailey also discloses vibrations can be applied at a plurality of locations and in a variety of orientations (0016) wherein a surface-normal vibrations (perpendicular to the target surface 20 are utilized ( 0018 and see FIG.2)); arc welding the weldment along the weld seam (a material formation through material deposition including welding and electro-spark deposition, (0011,  0021)), wherein applying the first and second vibration frequencies reduces weld distortion in the weldment after welding is complete (a plurality vibration sources generating and imparting vibrations to the material formation and the vibrations have dissimilar, non-harmonic frequencies and oscillations in at least two different directions to distribute stresses associated with the particular formation process and reduce/eliminate cumulative stresses and minimize porosity, which can lead to cracks and other defects in the material, (004, 0011- 0012 and 0016).  

    PNG
    media_image1.png
    578
    811
    media_image1.png
    Greyscale

	Further, Bailey discloses the first vibrator 102 and the second vibrator 103 are Piezoelectric vibrators, (0016) and vibrations can be with a variety of vibration sources including, but not limited to piezoelectric transducers, mechanical motors, electromagnetic devices, laser-based sources, acoustic devices, and combinations thereof (0013).
	Bailey does not explicitly teach the first vibrator 102 and the second vibrator 103 are Pneumatic vibrators.
	However, Rifovich that teaches a method of relieving residual stresses arising in welded joints during welding by using vibrational devices (0001, 0007), also teaches the type of vibration devices can vary from pneumatic to electromagnetic, depending on the type of production (single, mass, serial), (0011). 
	Therefore, it would have been obvious for one of ordinary skill in the art at the time of filling to modify the piezoelectric first and second vibrators (102 and 103) of Bailey’s to be Pneumatic vibrators as it has been held substituting equivalents known for the same purpose an ordinary skill in the art, MPEP (2144.06 (II)).
Regarding claim 2, Bailey in view of Rifovich teaches the method according to claim 1, wherein the first and second vibration frequencies are selected to be within 5% of each other (Suitable oscillation frequencies can be application and material dependent, yet still fall within the scope the present invention. In one embodiment, the frequencies of each vibration can be greater than or equal to approximately 1 kHz, Bailey (0013) and frequencies ranging from 50 to 300 Hz and amplitude up to 0.8 ... 1.0 mm are introduced to the weld depending on the thickness and type of material being welded, Rifovich (0012)). 
Regarding claim 3, Bailey in view of Rifovich teaches the method according to claim 2, wherein the third vibration frequency is a difference between the first and second frequencies causing a slow-moving traveling wave in the weldment or welding fixture (each vibration are selected to have a different, non-harmonic frequency and a different direction of oscillation, wherein the resulting cumulative force vector generates a semi-random movement of the material (a third vibration), Bailey(0016)).  
Regarding claim 4, Bailey in view of Rifovich teaches the method according to claim 1, further comprising: applying the first vibration frequency wherein the first pneumatic vibrator having has a force output in a vertical plane relative to the weld seam (the oscillation from vibrator 102 is in the X-axis direction  that is perpendicular to the side of substrate 101 in the Y-axis direction, Bailey (0016, see FIg.1) further, Bailey also discloses vibrations can be applied at a plurality of locations and in a variety of orientations (0016) wherein a surface-normal vibrations (perpendicular to the target surface 20 are utilized, Bailey( 0018 and see FIG.2)); and applying the second vibration frequency wherein the second pneumatic vibrator having has a force output in a horizontal plane relative to the weld seam (the oscillation from vibrator 103 is in the Y-axis direction is perpendicular to the side of  substrate 101 in the x-axis direction, Bailey (0016, see FIg.1) further, Bailey also discloses vibrations can be applied at a plurality of locations and in a variety of orientations (0016) wherein a surface-normal vibrations (perpendicular to the target surface 20 are utilized, Bailey  ( 0018 and see FIG.2)).  
Regarding claim 6, Bailey in view of Rifovich teaches the method according to claim 4 further comprising adjusting the third frequency by independently varying the first vibration frequency (each vibration from vibrators 102 and 103 can have a different, non-harmonic frequency (each vibrator frequency is adjustable) to generate a semi-random movement of the material (a third vibration), Bailey (0016)).  
Regarding claim 19, Bailey in view of Rifovich teaches the method according to claim 1, wherein the third vibration frequency is audibly detectable (the frequencies ranges greater than or equal to approximately 1 kHz, Bailey (0013), exposing the crystallizing metal of a welded joint to vibrational vibrations from a vibrating device at frequencies from 50 to 300 Hz, Rifovich, (0012) all fall with audible range of frequency for the human ear).   
Regarding claim 20, Bailey in view of Rifovich teaches the method according to claim 1, wherein the first and second vibration frequencies are selected within an operational range of the first and second pneumatic vibrators (Bailey in view of Rifovich teaches the first and second pneumatic vibrators as claimed in claim1. Thus, it is inherent that the frequencies are selected within an operational range of the first and second pneumatic vibrators. It is not possible to select the first and the second vibration frequencies outside the operational range of the first and second pneumatic vibrators in the method taught by Bailey in view of Rifovich according to claim 1). 
Claim(s) 8 – 18 and 21 – 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bailey in view of Rifovich in further view of Beavers et al. (US 2009/0260444 A1) and herein after called Beavers.
Regarding claim 8, Bailey discloses a system for minimizing weld distortion during arc welding (a system for vibrating a material during a material formation (welding or electro-spark deposition) to distribute stresses associated with the particular formation process and reduce/eliminate cumulative stresses and minimize porosity, which can lead to cracks and other defects in the material, (0011, 0012, FIG.1)), the system comprising: a first vibrator attachable to a weldment or welding fixture (a first vibrator 102 attachable to a material forming including welding  (0011, 0016, FIG.1)), and  3Application No. 16/060,773Docket No.: 151832.00101 Amendment dated June 17, 2022a sReply to Office Action of January 6, 2022econd vibrator attachable to a weldment or welding fixture (a second vibrator 103 attachable to a material forming including welding  (0011, 0016, FIG.1)) and the first vibrator vibrates is capable of vibrating at a first vibration frequency and the second vibrator vibrates is capable of vibrating at a second vibration frequency (each vibration can have a different, non-harmonic frequency and a different direction of oscillation (0016)).
Further, Bailey discloses the first vibrator 102 and the second vibrator 103 are Piezoelectric vibrators, (0016) and vibrations can be with a variety of vibration sources including, but not limited to piezoelectric transducers, mechanical motors, electromagnetic devices, laser-based sources, acoustic devices, and combinations thereof (0013).
	Bailey does not explicitly teach the first vibrator 102 and the second vibrator 103 are Pneumatic vibrators.
	However, Rifovich that teaches a method of relieving residual stresses arising in welded joints during welding by using vibrational devices (0001, 0007), also teaches the type of vibration devices can vary from pneumatic to electromagnetic, depending on the type of production (single, mass, serial), (0011). 
	Therefore, it would have been obvious for one of ordinary skill in the art at the time of filling to modify the piezoelectric first and second vibrators (102 and 103) of Bailey’s to be Pneumatic vibrators as it has been held substituting equivalents known for the same purpose an ordinary skill in the art, MPEP (2144.06 (II)).
Bailey in view of Rifovich still do not explicitly teach a pneumatic control device for controlling air flow, the control device having a first and second output each for providing an air flow output that are independently variable and independently controllable; wherein  the first Pneumatic vibrator is connectable to the first output of the pneumatic control device and the first vibrator is independently controllable using the control device so that the first vibrator vibrates is capable of vibrating at the first vibration frequency based on the air flow output of the first output; and the second pneumatic vibrator is connectable to the second output of the pneumatic control device, wherein the second vibrator is independently controllable using the control device so that the second vibrator is capable of vibrating at the second vibration frequency based on the air flow output of the second output.  
However, Beavers that teaches operating a pneumatic vibratory testing apparatus (0014, FIG.1), also teaches a pneumatic control device for controlling air flow (controller (23) that controls the flow of air from a pneumatic air supply (12) into a plurality of vibratos (20), (0047, 0048 0049 and FIG. 1)), the control device having a first and second output each for providing an air flow output that are independently variable and independently controllable (the controller (23) controls the air flow to each vibrators (20) independently by controlling the signal to solenoid drives (25, 27) that controls the solenoid air valves where in each solenoid valve delivers air to each vibrator (20), (0047, 0048, 0049 and FIG.1)); wherein the first vibrator is independently controllable using the control device so that the first vibrator vibrates at a first vibration frequency based on the air flow output of the first output; wherein the second vibrator is independently controllable using the control device so that the second vibrator vibrates at a second vibration frequency based on the air flow output of the second output (both the frequency and the amplitude of each vibrators (a first, second, third and fourth frequency to the four vibratos (20) shown in FIG.1) are controlled by the signal send from the controller to the solenoid drivers (25, 27) in turn controlling each opening and closing of the four-way valves (26) connected to each vibrators (20), (0054, 0058 and FIG. 1)).
The controller of the pneumatic vibrators disclosed by Beavers enables to independently vary the frequency impact and amplitude impact of each vibrator (0019).
	Therefore, it would have been obvious for one of ordinary skill in the art at the time of filling to modify the first and second Pneumatic vibratos taught by Bailey in view of Rifovich to include a controller that controls the air flow output of the first and second Pneumatic vibratos independently in order to vary the frequency impact and amplitude impact of each vibrators on the weldment.
Regarding claim 9, Bailey in view of Rifovich in further View of Beavers teaches the system according to claim 8, wherein the first pneumatic vibrator and the second pneumatic vibrator are arranged so that a first force direction of the first pneumatic vibrator is different than a second force direction of the second pneumatic vibrator (the plurality vibration sources generating and imparting vibrations to the material formation ( vibrator 102 and 103, FIG.1) have dissimilar, non-harmonic frequencies and oscillations in at least two different directions to distribute stresses associated with the particular formation process and reduce/eliminate cumulative stresses and minimize porosity, which can lead to cracks and other defects in the material, Bailey (004, 0011- 0012, 0016, FIG.1)).  
Regarding claim 10, Bailey in view of Rifovich in further View of Beavers teaches the system according to claim 9, wherein the first and second pneumatic vibrators have an axis of rotation, and wherein the first pneumatic vibrator is arranged so that its axis of rotation is in a first orthogonal direction with respect to a weld seam of a weldment (the oscillation from vibrator 102 is in the X-axis direction  that is perpendicular to the side of substrate 101 in the Y-axis direction, Bailey (0016, see FIg.1) further, Bailey also discloses vibrations can be applied at a plurality of locations and in a variety of orientations (Bailey, 0016) wherein a surface-normal vibrations, perpendicular to the target surface 20 are utilized, Bailey ( 0018 and see FIG.2)), and wherein the second pneumatic vibrator is arranged so that its axis of rotation is in a second orthogonal direction with respect to the weld seam of the weldment(the oscillation from vibrator 103 is in the Y-axis direction is perpendicular to the side of  substrate 101 in the x-axis direction, Bailey (0016, see FIg.1) further, Bailey also discloses vibrations can be applied at a plurality of locations and in a variety of orientations (bailey 0016) wherein a surface-normal vibrations, perpendicular to the target surface 20 are utilized, Bailey ( 0018 and see FIG.2)).  
Regarding claim 11, Bailey in view of Rifovich in further View of Beavers teaches the system according to claim 8, wherein the first and second vibration frequencies are selected to generate a third vibration frequency in the weldment or welding fixture (each vibration are selected to have a different, non-harmonic frequency and a different direction of oscillation, wherein the resulting cumulative force vector generates a semi-random movement of the material (a third vibration), Bailey(0016)). 
Regarding claim 12, Bailey in view of Rifovich in further View of Beavers teaches the system according to claim 8, wherein the first and second outputs are configurable to output first and second vibration frequencies that are within 5% of each other (Suitable oscillation frequencies can be application and material dependent, yet still fall within the scope the present invention. In one embodiment, the frequencies of each vibration can be greater than or equal to approximately 1 kHz, Bailey (0013) and frequencies ranging from 50 to 300 Hz and amplitude up to 0.8 ... 1.0 mm are introduced to the weld depending on the thickness and type of material being welded, Rifovich (0012)). 
Regarding claim 13, Bailey in view of Rifovich in further View of Beavers teaches the system according to claim 12, wherein the first and second frequencies produce a third vibration frequency which is equal to the difference between the first and second frequencies causing a slow-moving traveling wave in the weldment or welding fixture (each vibration are selected to have a different, non-harmonic frequency and a different direction of oscillation, wherein the resulting cumulative force vector generates a semi-random movement of the material (a third vibration), Bailey(0016)).    
Regarding claim 14, Bailey in view of Rifovich in further View of Beavers teaches the system according to claim 8 further comprising an air compressor connectable to an input on the control device (vibratory apparatus (10) is powered via compressed air from a pneumatic air supply 12 which in turn connects to controller (23), Beavers (0047, FIG. 1)).  
Regarding claim 15, Bailey in view of Rifovich teaches pneumatic vibrational devices used to reduce distortion during arc welding (Bailey FIG. 1, Rifovich FIG.1)), a second pneumatic vibrator that vibrates at a second vibration frequency that is different from a first vibration frequency  from a first pneumatic vibrator (each vibration are selected to have a different, non-harmonic frequency and a different direction of oscillation, wherein the resulting cumulative force vector generates a semi-random movement of the material (a third vibration), Bailey(0016)).    
Bailey in view of Rifovich do not explicitly teach a pneumatic control device comprising: a master input port configured to accept a connection to an air compressor; a first output port configurable to connect to the first pneumatic vibrator, wherein airflow through the first output port is independently variable such that a vibration frequency of the first pneumatic vibrator is independently selectable; a second output port configurable to connect to the second pneumatic vibrator, wherein airflow through the second output port is independently variable such that a vibration frequency of the second pneumatic vibrator is independently selectable; a plurality of selectable controls that independently controls pneumatic input from the master input port and pneumatic output to each of the first and second output ports such that the selectable control interface includes: a first setting to cause an output to the first output port sufficient to cause the first pneumatic vibrator to vibrate at a first vibration frequency, 5Application No. 16/060,773Docket No.: 151832.00101 Amendment dated June 17, 2022 Reply to Office Action of January 6, 2022a second setting to cause an output to the second output port sufficient to cause a second pneumatic vibrator to vibrate at a second vibration frequency that is different from the first vibration frequency, and a master setting that controls input from the air compressor.  
However, Beavers teaches a pneumatic control device used to reduce distortion during arc welding (A vibratory apparatus(10) comprising controller (23) that controls the flow of air from pneumatic air supply (12) into a plurality of vibratos (20), (0047, 0048 0049 and FIG. 1), the pneumatic control device comprising: a master input port configured to accept a connection to an air compressor (apparatus (10) is configured to be connected via compressed a main air input from pneumatic air supply (12) (0047, FIG. 1)); a first output port configurable to connect to a first pneumatic vibrator, wherein airflow through the first output port is independently variable such that a vibration frequency of the first pneumatic vibrator is independently selectable ; a second output port configurable to connect to a second pneumatic vibrator, wherein airflow through the second output port is independently variable such that a vibration frequency of the second pneumatic vibrator is independently selectable (both the frequency and the amplitude of each vibrators (a first, second, third and fourth frequency to the four vibratos (20) shown in FIG.1) is controlled by the signal send from the controller to the solenoid drivers (25, 27) in turn controlling each opening and closing of the four-way valves (26) wherein each output port of the valves is connected to each vibrators (20) , (0054, 0058 and FIG.1));a plurality of selectable controls that independently controls pneumatic input from the master input port and pneumatic output to each of the first and second output ports such that the selectable control interface (independently controllable solenoid valves (24, 26) controlled by electrical signals from the controller (23) via solenoid drivers (25, 27) that cause each solenoid valves (24, 26) of each vibrator (20 to open and close , (0049, FIG.1)) includes: a first setting to cause an output to the first output port sufficient to cause a first pneumatic vibrator to vibrate at a first vibration frequency, a second setting to cause an output to the second output port sufficient to cause a second pneumatic vibrator to vibrate at a second vibration frequency (both the frequency and the amplitude of each vibrators (a first, second, third and fourth frequency to the four vibratos (20) shown in FIG.1) is controlled by the signal send from the controller to the solenoid drivers (25, 27) in turn controlling each opening and closing of the four-way valves (26) connected to each vibrators (20), (0054, 0058 and FIG.1)), and a master setting that controls input from the air compressor (the compressed air supplied from supply (12) has a regulator (22) that first regulates the air input into apparatus (10), (0048)).
The controller of the pneumatic vibrators disclosed by Beavers enables to independently vary the frequency impact and amplitude impact of each vibrator (0019).
Therefore, it would have been obvious for one of ordinary skill in the art at the time of filling to modify the first and second Pneumatic vibratos disclosed by Rifovich to include a controller that controls the air flow output of the first and second Pneumatic vibratos independently in order to vary the frequency impact and amplitude impact of each vibrators on the weldment.
Regarding claim 16, Bailey in view of Rifovich in further View of Beavers teaches the pneumatic control device according to claim 15, wherein the first and second settings are configurable so that the first and second vibration frequencies are within 5% of each other (Suitable oscillation frequencies can be application and material dependent, yet still fall within the scope the present invention. In one embodiment, the frequencies of each vibration can be greater than or equal to approximately 1 kHz, Bailey (0013) and frequencies ranging from 50 to 300 Hz and amplitude up to 0.8 ... 1.0 mm are introduced to the weld depending on the thickness and type of material being welded, Rifovich (0012)). 
Regarding claim 17, Bailey in view of Rifovich in further View of Beavers teaches the pneumatic control device according to claim 16, wherein the first and second settings are selected to cause the first and second vibrators to generate a third vibration frequency in a weldment or welding fixture (each vibration are selected to have a different, non-harmonic frequency and a different direction of oscillation, wherein the resulting cumulative force vector generates a semi-random movement of the material (a third vibration), Bailey(0016)).    
Regarding claim 18, Bailey in view of Rifovich in further View of Beavers teaches the pneumatic control device according to claim 17, wherein the third vibration frequency is a difference between the first and second frequencies causing a slow-moving traveling wave in the weldment or welding fixture (each vibration are selected to have a different, non-harmonic frequency and a different direction of oscillation, wherein the resulting cumulative force vector generates a semi-random movement of the material (a third vibration), Bailey(0016)).  
Regarding claim 21, Bailey in view of Rifovich in further View of Beavers teaches the system according to claim 13, wherein the third vibration frequency is audibly detectable (the frequencies ranges greater than or equal to approximately 1 kHz, Bailey (0013), exposing the crystallizing metal of a welded joint to vibrational vibrations from a vibrating device at frequencies from 50 to 300 Hz, Rifovich, (0012) and pneumatic vibrator frequency ranges (0 – 500 HZ, Beavers (FIG.19) all fall with audible range of frequency for the human ear) .  
Regarding claim 22, Bailey in view of Rifovich in further View of Beavers the pneumatic control device according to claim 17, wherein the third vibration frequency is audibly detectable (the frequencies ranges greater than or equal to approximately 1 kHz, Bailey (0013), exposing the crystallizing metal of a welded joint to vibrational vibrations from a vibrating device at frequencies from 50 to 300 Hz, Rifovich, (0012) and pneumatic vibrator frequency ranges (0 – 500 HZ, Beavers (FIG.19) all fall with audible range of frequency for the human ear) .  
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILNESSA BELAY whose telephone number is (571)272-3136. The examiner can normally be reached 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571)270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DILNESSA B BELAY/Examiner, Art Unit 3761                                                                                                                                                                                                        
/JUSTIN C DODSON/Primary Examiner, Art Unit 3761